2 N.Y.2d 896 (1957)
In the Matter of Samuel G. Gilburt et al., Respondents,
v.
Abraham Kroll et al., Constituting the Board of Examiners of the Board of Education of the City of New York, Appellants.
Court of Appeals of the State of New York.
Argued January 10, 1957.
Decided March 8, 1957.
Peter Campbell Brown, Corporation Counsel (Sidney P. Nadel and Seymour B. Quel of counsel), for appellants.
Morris Weissberg for respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.